DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama (JP 2006-213257) and further in view of Mechanics of Pneumatic Tires. 
As best depicted in Figures 1 and 2, Ishiyama is directed to a tire construction comprising a spiral cord layer 24 having a first, lower layer 24a and a second, upper layer 24b, an auxiliary belt layer 33 formed with steel cords and arranged radially outside said spiral belt layer, and an interlayer rubber layer 43 arranged therebetween (Paragraphs 16, 22, and 23).  Ishiyama further states that rubber layer 43 is a cushion rubber layer have a smaller hardness than tread 28 (Paragraph 28).  In such an instance, however, Ishiyama fails to compare the mechanical properties of rubber layer 43 with the mechanical properties of a rubber layer associated with auxiliary belt layer 33.
It is well recognized, however, that tread rubber layers commonly have superior mechanical properties, as compared with rubber layers associated with steel belt layers, as 
With respect to claim 2, the general disclosure of having inferior mechanical properties in rubber layer 43, as compared to the rubber composition in auxiliary belt layer 33, fully encompasses the broad range of the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed range. 
Regarding claims 3 and 5, belt layer 25 can be viewed as the claimed core-material cord layer.
As to claims 4 and 6-8, spiral belt layer 24 is formed with cords inclined between 10 and 70 degrees (Paragraph 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 5, 2021